1    MAYER BROWN LLP
     ANDREW Z. EDELSTEIN (SBN 218023)
2    aedelstien@mayerbrown.com
     350 South Grand Avenue, 25th
3    Floor
     Los Angeles, California 90071-
4
     1503
5    Telephone:      (213) 229-9500
     Facsimile:      (213) 625-0248
6
     MAYER BROWN LLP
7    MICHAEL BORNHORST (admitted pro
     hac vice)
8
     mbornhorst@mayerbrown.com
9    71 S. Wacker Drive
     Chicago, Illinois 60606
10   Telephone (312) 782-0600
     Facsimile: (312) 706-9302
11
     Attorneys for Defendants Cenlar
12   FSB and CitiMortgage, Inc.
13
                       UNITED STATES DISTRICT COURT
14
                      EASTERN DISTRICT OF CALIFORNIA
15

16
     JILL S. ROBERTS WILSON,            Case No. 2:19-cv-01197 WBS
17
                 Plaintiff,             ORDER EXTENDING DEADLINE TO
18                                      FILE DISMISSAL PAPERS AND
                                        CONTINUING STATUS CONFERENCE
19       vs.

20   CENLAR CAPITAL CORPORATION
     d.b.a. CENLAR FSB;
21   CITIMORTGAGE, INC.; and DOES
     1-10, inclusive,
22
                 Defendants.
23

24

25

26
27

28

                                       [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
1        Having   considered   Defendant   Cenlar   FSB’s   and   Defendant

2    CitiMortgage, Inc.’s (together “Defendants”)       motion to extend

3    the deadline to file dismissal papers and continue the status

4    conference, and for good cause showing, the extension requested

5    by way of the motion is GRANTED. Accordingly, (1) Plaintiff Jill

6    Wilson and Defendants shall have through and including March 30,

7    2020 to file their stipulated dismissal documents pursuant to

8    Local Rule 160(b) or a joint status report if the settlement has

9    not been finalized, and (2) the upcoming Status Conference is

10   continued to April 13, 2020 at 1:30 p.m.         All other existing

11   dates and deadlines in this matter remain unchanged.         The March

12   9, 2020 hearing date is vacated.

13       IT IS SO ORDERED.

14   Dated:   March 5, 2020

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                     [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
